VAN DYKE, J.
This is a second appeal in the action of Campbell v. Campbell, the first appeal having been this day decided. (See Campbell v. Campbell, ante, p. 732 [238 *737P.2d 81].) After the rendition of the supplemental judgment concerned in the first appeal, the Yolo County court again on motion of respondent entered a second and supplementary judgment that respondent recover of appellant further accrued alimony.  The grounds of the appeal are the same as were urged in the first appeal, with the additional ground that the second order or judgment appealed from constitutes a second judgment in the same action and offends against the rule that there cannot be more than one judgment in an action. The rule has no application. The order or judgment appealed from is in the nature of an order enforcing the rights given respondent by the interlocutory decree and accruing after the order first appealed from. The practice of returning to the trial court and moving for such orders as to accruing alimony from time to time has long been approved practice. (Shields v. Shields, 55 Cal.App.2d 579 [130 P.2d 982].)
The judgment is affirmed.
Adams, P. J., and Peek, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied January 24, 1952!